DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “markings that define a signature of a material removal procedure.” However, it is unclear what structure is required such that a marking “defines a signature of a material removal procedure.” Specifically, it is unclear if the marking is merely intended to be a result of a manufacturing process, or if there is intended to be some specific structure required for the marking, or an intended use of the marking. Moreover, as any “marking” that has a different structure from that of the color filter layers could be “a signature of a material removal procedure,” the metes and bounds of the claim are unclear, as it is impossible to discern what structures are encompassed by the claims.
Similarly, claims 5 and 12 recite that “the markings define a signature of a grinding procedure.” Again, it is unclear if the marking is merely intended to be a result of a manufacturing process, or if there is intended to be some specific structure required for the marking, or an intended use of the marking. 
For the purposes of examination, any molding compound with a different structure than the optical filters will be interpreted as reading on the claimed limitations.
Claims 2-6 are rejected as being dependent upon claim 1 and failing to cure the deficiencies of the rejected base claim.
Claim 4 recites “scores, scratches, or patterns representative of the material removal procedure.” However, it is unclear what structure is required such that “scores scratches, or patterns” are “representative of the material removal procedure.” It is unclear whether the scores, scratches, or patterns should be formed in a material removal procedure that is not claimed and has already occurred, or if they are intended to define a further procedure that utilizes the color filter. As such, it is unclear what structure is required by the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mathai et al. (PCT-Pub No. WO 2016/099531 A1; hereinafter – “Mathai”).
Regarding claim 1, Mathai teaches an array of optical filters having a front side and a back side comprising:
a first optical filter (312) comprising a first substrate having a back surface coincident with the back side of the array and a first filter layer having a front surface coincident with the front side of the array, the first optical filter having a first sidewall extending from the front side to the back side, the first optical filter configured to pass a first range of optical wavelengths (See e.g. Fig. 3; Paragraphs 0015 and 0024-0026);
a second optical filter (314) comprising a second substrate having a back surface coincident with the back side of the array and a second filter layer having a front surface coincident with the front side of the array, the second optical filter having a second sidewall extending from the front side to the back side, the second optical filter configured to pass a second range of optical wavelengths different from the first range (See e.g. Fig. 3; Paragraphs 0015 and 0024-0026); and
a molding compound (332) between the first sidewall of the first optical filter and the second sidewall of the second optical filter, the molding compound being coplanar with the front surfaces of the 
wherein that the back surface of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 3; Paragraphs 0024-0026).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathai teaches an epoxy molding compound separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Regarding claim 4, Mathai teaches the array of optical filters of claim 1, as above.
Mathai further teaches that the back surface of the first and second substrates and a back side of the molding compound comprise patterns representative of the material removal procedure (See e.g. Fig. 3; Paragraphs 0024-0026).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathai teaches an epoxy molding compound separating the filters which forms a “pattern” as required by the claim and satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Regarding claim 5, Mathai teaches the array of optical filters of claim 4, as above.
Mathai further teaches that the markings define a signature of a grinding procedure (See e.g. Fig. 3; Paragraphs 0024-0026).
Additionally, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Mathai teaches an epoxy molding compound separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Mathai anticipates the claim.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (U.S. Patent No. 4,741,963; hereinafter – “Wada”).
Regarding claim 1, Wada teaches an array of optical filters having a front side and a back side comprising:
a first optical filter (RF) comprising a first substrate having a back surface coincident with the back side of the array and a first filter layer having a front surface coincident with the front side of the array, the first optical filter having a first sidewall extending from the front side to the back side, the first optical filter configured to pass a first range of optical wavelengths (See e.g. Fig. 4a; C. 5, L. 55 – C. 6, L. 40);
a second optical filter (GF) comprising a second substrate having a back surface coincident with the back side of the array and a second filter layer having a front surface coincident with the front side of the array, the second optical filter having a second sidewall extending from the front side to the back side, the second optical filter configured to pass a second range of optical wavelengths different from the first range (See e.g. Fig. 4a; C. 5, L. 55 – C. 6, L. 40); and

wherein the back surface of the first and second substrates and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 4a; C. 6, L. 41-48).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches a black absorbing layer separating the filters which can be formed by a material removal process such as a lithography process and satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Wada anticipates the claim.
Regarding claim 2, Wada teaches the array of optical filters of claim 1, as above.
Wada further teaches that the first substrate comprises glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Regarding claim 3, Wada teaches the array of optical filters of claim 1, as above.
Wada further teaches that the second substrate comprises glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Regarding claim 4, Wada teaches the array of optical filters of claim 1, as above.
Wada further teaches that the back surface of the first and second substrates and a back side of the molding compound comprise patterns representative of the material removal procedure (See e.g. Fig. 4a; C. 6, L. 41-48).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches a black absorbing layer forming a pattern separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Wada anticipates the claim.
Regarding claim 5, Wada teaches the array of optical filters of claim 4, as above.
Wada further teaches that the markings define a signature of a grinding procedure (See e.g. Fig. 4a; C. 6, L. 41-48).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Wada teaches a black absorbing layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Wada anticipates the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai in view of Wada.
Regarding claim 2, Mathai teaches the array of optical filters of claim 1, as above.
Mathai further teaches additional substrates and elements that can be made of glass (Paragraphs 0021 and 0027), but fails to explicitly disclose that the first substrate comprises glass.
However, Wada teaches an optical filter comprising a first optical filter (RF) having a substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device” (C. 2, L. 44-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Mathai such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 3, Mathai teaches the array of optical filters of claim 1, as above.
Mathai further teaches additional substrates and elements that can be made of glass (Paragraphs 0021 and 0027), but fails to explicitly disclose that the second substrate comprises glass.
However, Wada teaches an optical filter comprising a second optical filter (GF) having a substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device” (C. 2, L. 44-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Mathai such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device,” as in Wada (C. 2, L. 44-53; C. 5, L. 61-67), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathai or Wada in view of Kawaguchi et al. (U.S. Patent No. 7,294,439; hereinafter – “Kawaguchi”).
Regarding claim 6, Mathai and Wada each teaches the array of optical filters of claim 1, as above.
Mathai and Wada fail to explicitly disclose that the molding compound has a thickness from the front side of the array of optical filters to the back side of the array of optical filters in a range of 50 μm to 500 μm.
However, Kawaguchi teaches an array of optical filters having a molding compound (5) deposited on a sidewall of the optical filters (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46), wherein the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23).
Kawaguchi teaches that the molding compound has a thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Mathai or Wada such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm as suggested by Kawaguchi such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would In re Rose, 105 USPQ 237 (CCPA 1955).
Claim(s) 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (U.S. Patent No. 7,294,439; hereinafter – “Kawaguchi”).
Regarding claim 7, Kawaguchi teaches an optical filter comprising:
an optically transparent substrate (4, 4R) having a front side and a back side (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46);
an optical filter layer (2R) on the front side of the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46); and
a molding compound (5) deposited on a sidewall of the optically transparent substrate and a sidewall of the optical filter layer, the molding compound comprising a different material from a material of the optically transparent substrate (C. 6, L. 63 – C. 7, L. 6; C. 8, L. 54 – C. 9, L. 6), the molding compound being coplanar with the back side of the optically transparent substrate and a front side of the optical filter layer (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46),
wherein the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23).
Kawaguchi teaches that the molding compound has a thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Kawaguchi such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm such that “color-converted output light of a desired In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 9, Kawaguchi teaches an array of optical filters, the array comprising the optical filter of claim 7, as above.
Kawaguchi further teaches that the array comprises a second optical filter having a second optically transparent substrate (4G) and a second optical filter layer (2G), the second optical filter laterally spaced from the optical filter with the molding compound intervening between the optical filter and the second optical filter (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Regarding claim 10¸Kawaguchi teaches the array of claim 9, as above.
Kawaguchi further teaches that a back side of the second optically transparent substrate being coplanar with the back side of the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Regarding claim 11, Kawaguchi teaches the optical filter of claim 7, as above.
Kawaguchi further teaches that the back side of the optically transparent substrate and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Kawaguchi teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Kawaguchi anticipates the claim.
Regarding claim 12, Kawaguchi teaches the optical filter of claim 11, as above.
Kawaguchi further teaches that the markings define a signature of a grinding procedure (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Additionally, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Kawaguchi teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Kawaguchi anticipates the claim.
Regarding claim 13, Kawaguchi teaches the optical filter of claim 7, as above.
Kawaguchi further teaches that the front side of the optical filter layer and the backside of the optically transparent substrate are exposed, and wherein the molding compound completely surrounds the sidewall of the optical filter layer and the optically transparent substrate (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Wada.
Regarding claim 8, Kawaguchi teaches the optical filter of claim 7, as above.
Kawaguchi further teaches additional substrates and elements that can be made of glass (C. 4, L. 32-43), but fails to explicitly disclose that the optically transparent substrate comprises glass.
However, Wada teaches an optical filter comprising a first optical filter (RF) having an optically transparent substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Kawaguchi such that the substrate is made of glass as suggested by Wada such that it “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device,” as in Wada (C. 2, L. 44-53; C. 5, L. 61-67), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (U.S. Patent No. 6,068,953; hereinafter – “Matsumoto”) in view of Kawaguchi.
Regarding claim 7, Matsumoto teaches an optical filter comprising:
an optically transparent substrate (12) having a front side and a back side (See e.g. Fig. 1; C. 4, L. 54-67);
an optical filter layer (13) on the front side of the optically transparent substrate (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-11); and
a molding compound (14) deposited on a sidewall of the optically transparent substrate and a sidewall of the optical filter layer, the molding compound comprising a different material from a material of the optically transparent substrate (C. 4, L. 54 – C. 5, L. 21), the molding compound being 
Matsumoto fails to explicitly disclose that the molding compound has a thickness from the front side of the array of optical filters to the back side of the array of optical filters in a range of 50 μm to 500 μm.
However, Kawaguchi teaches an array of optical filters having a molding compound (5) deposited on a sidewall of the optical filters (See e.g. Figs. 1c, 2c, 3d, and 4; C. 4, L. 26 – C. 5, L. 35; C. 6, L. 24 – C. 7, L. 6; C. 7, L. 27 – C. 8, L. 46), wherein the molding compound has a thickness from the front side of the optical filter layer to the back side of the optically transparent substrate in a range of greater than 5 μm (C. 6, L. 15-23).
Kawaguchi teaches that the molding compound has a thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Matsumoto such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm as suggested by Kawaguchi such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 9, Matsumoto in view of Kawaguchi teaches an array of optical filters, the array comprising the optical filter of claim 7, as above.
Matsumoto further teaches that the array comprises a second optical filter having a second optically transparent substrate (12) and a second optical filter layer (13), the second optical filter laterally spaced from the optical filter with the molding compound (14) intervening between the optical filter and the second optical filter (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Regarding claim 10¸ Matsumoto in view of Kawaguchi teaches the array of claim 9, as above.
Matsumoto further teaches that a back side of the second optically transparent substrate being coplanar with the back side of the optically transparent substrate (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Regarding claim 11, Matsumoto in view of Kawaguchi teaches the optical filter of claim 7, as above.
Matsumoto further teaches that the back side of the optically transparent substrate and a back side of the molding compound comprise markings that define a signature of a material removal procedure (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Additionally, regarding the limitation that the markings “define a signature of a material removal procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Matsumoto teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Matsumoto anticipates the claim.
Regarding claim 12, Matsumoto in view of Kawaguchi teaches the optical filter of claim 11, as above.
Matsumoto further teaches that the markings define a signature of a grinding procedure (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Additionally, regarding the limitation that the markings “define a signature of a grinding procedure,” Applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, if the limitation is intended to refer to a use of the molding compound, it has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Matsumoto teaches a flattening layer separating the filters, which satisfies all of the structural limitations of the claim. As such, the recitation of the 
Regarding claim 13, Matsumoto in view of Kawaguchi teaches the optical filter of claim 7, as above.
Matsumoto further teaches that the front side of the optical filter layer and the backside of the optically transparent substrate are exposed, and wherein the molding compound completely surrounds the sidewall of the optical filter layer and the optically transparent substrate (See e.g. Fig. 1; C. 4, L. 54-59; C. 5, L. 6-21).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Kawaguchi, as applied to claim 7 above, and further in view of Wada.
Regarding claim 8, Matsumoto in view of Kawaguchi teaches the optical filter of claim 7, as above.
Kawaguchi further teaches additional substrates and elements that can be made of glass (C. 4, L. 32-43), but Matsumoto and Kawaguchi fail to explicitly disclose that the optically transparent substrate comprises glass.
However, Wada teaches an optical filter comprising a first optical filter (RF) having an optically transparent substrate made of glass (See e.g. Fig. 4a; C. 5, L. 61-67).
Wada teaches glass as a suitable material that “can endure the high temperature heat treatment of the sealing process with frit glass of the panel glass plate which are heated” (C. 5, L. 61-67) to provide “for the conventional improvement of the contrast but also for the increase of the color saturation and further the coloring of substantially uncolored radiation and hence, for instance, for the favorable application onto the high definition television gas-discharge display device” (C. 2, L. 44-53).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the array of optical filters of Matsumoto such that the substrate is made of In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Response to Arguments
Applicant's arguments, see page 6, filed 07/15/2021, with respect to the rejection(s) of claims 4-5 and 11-12 (subject matter now incorporated into claim 1) under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.
Applicant argues that “the specification sufficiently describes the features at issue in the present rejections such that the features are not indefinite.” However, Examiner respectfully disagrees.
Specifically, although the specification provides some examples of what might be considered “markings that define a signature of a material removal procedure,” it is unclear what is actually encompassed by this claim limitation, and the metes and bounds are unclear. No specific structure is provided in the claims as to what constitutes such a marking, and one of ordinary skill in the art would not be able to ascertain all of the various possible structures that are encompassed by the claimed markings. For example, unintended debris left over from a material removal process could read on the claimed markings, or even an intentional pattern formed by a lithographic or etching process would read on such markings. It is unclear what should actually be construed as the claimed markings and thus, Examiner maintains that the claimed limitations are indefinite.

Applicant's arguments, see page 6-10, filed 07/15/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 in view of Mathai have been fully considered but they are not persuasive.
Applicant argues that “Mathai does not disclose or suggest that surfaces of the absorbing bonding material 332 comprises markings that define a signature of a material removal procedure.” However, Examiner respectfully disagrees.
Specifically, Mathai teaches that “absorbing bonding material 331, 332, 333, 334, 335 can be positioned between the first substrate 310 and the second substrate 320 in areas not occupied by one of the filters 312, 314, 316, 318.” (Paragraph 0026). This absorbing bonding material is explicitly provided in areas not occupied by the filters, and thus forms a pattern which reads on the required structure of the claimed “markings.” Thus, the absorbing bonding materials themselves are the claimed markings.
Moreover, in order to form the disclosed bonding material, multiple apertures are formed within a material to form the filters (See e.g. Paragraph 0028). In other words, material must be removed to form the filters, and in the removal of material, the absorbing bonding materials are formed between the filters. Thus, the pattern formed by the absorbing bonding material of Mathai clearly reads on the broadest reasonable interpretation of the claimed “markings that define a signature of a material removal procedure” and Examiner maintains that the limitations are met by the prior art.
Applicant's arguments, see page 6-10, filed 07/15/2021, with respect to the rejection(s) of claim 1 under 35 U.S.C. 102 in view of Wada have been fully considered but they are not persuasive.

Specifically, the black matrix itself forms a pattern as a result of a material removal procedure, and reads on the claimed markings. To be clear, Wada teaches a black matrix that is formed between filter portions during a process that includes utilizing a photoresist for removing a film for etching and exposing. As such, the black matrix forming a pattern between the filters clearly requires all of the structural requirements of the claim (i.e. it forms a pattern as in dependent claims) and is formed in a process that includes removal of material. Thus, the pattern formed by the black matrix of Wada clearly reads on the broadest reasonable interpretation of the claimed “markings that define a signature of a material removal procedure” and Examiner maintains that the limitations are met by the prior art.
Applicant's arguments, see page 6-10, filed 07/15/2021, with respect to the rejection(s) of claim 7 under 35 U.S.C. 103 in view of Kawaguchi have been fully considered but they are not persuasive.
Applicant argues that “Kawaguchi does not disclose or suggest that the color-converting layer 4 and the flattening layer 5 comprise different materials.” However, Examiner respectfully disagrees.
Specifically, Kawaguchi explicitly teaches that (C. 8, L. 26-40, emphasis added): “At parts where no color filter layer 2 is provided, the red color-converting colorant R1 and the green color-converting colorant Y1 are both decomposed by the wavelength component of 400 to 500 nm, and hence colorant layer 3 becomes flattening layer 5 containing no color-converting colorants.” Similarly, at C. 8, L. 54 – C. 9, L. 6, Kawaguchi teaches that (emphasis added) “Blue color-converting layers 4B thus come to contain the blue color-converting colorant B1. Moreover, color-converting layers 4R and 4G also come to further contain the blue color-converting colorant B1. In this case, the red color-converting colorant R1 and/or the green color-converting colorant Y1 may further subject the blue light emitted by the blue color-converting colorant B1 to wavelength distribution conversion. Furthermore, in the case that the and hence flattening layer 5 will come to contain no color-converting colorants.” Thus, the color-converting layers 4 each contain color-converting colorants while the flattening layer 5 does not, and the required elements clearly are formed of different materials (i.e. a material with color-converting colorants in the layers 4 and a material without the colorants in the layer 5). Thus, Kawaguchi teaches the required limitations.
Moreover, Applicant argues that “though suppression of misshaping of the color-converting layer 4…is achieved, a thinner color-converting layer 4 is still preferred” and that “Kawaguchi does not show how making the thickness of the colorant layer 3 to be in a range of 50 μm to 500 μm (which is outside of the preferable range of 7 μm to 15 μm given in Kawaguchi) would enable the colorant layer 3 to obtain color-converted output light of a desired intensity,” apparently to argue that Kawaguchi does not render obvious the claimed range.
However, Kawaguchi specifically teaches that the molding compound has a thickness of greater than 5 μm such that “color-converted output light of a desired intensity can be obtained” (C. 6, L. 15-23) in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning” (C. 2, L. 27-29).
Therefore, Examiner maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Kawaguchi such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, In re Rose, 105 USPQ 237 (CCPA 1955).
The Applicant is reminded that one can rebut a presumption of obviousness based on a claimed invention that falls within a prior art range by showing “(1) [t]hat the prior art taught away from the claimed invention … or (2) that there are new and unexpected results relative to the prior art.” Iron Grip Barbell Co., Inc. v. USA Sports, Inc. 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). 
As best as Examiner understands, Applicant is arguing that the reference teaches away from the claimed range of 50 μm to 500 μm.  However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to  an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

	In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because Kawaguchi explicitly teaches the benefits of a broader range which completely 
Applicant further argues that “Kawaguchi disfavors separately forming the color-converting layer 4 and the flattening layer 5, and increasing the thickness of the color-converting layer 4.” However, the features of separately formed layers of the substrate or molding compound, or the features of the two elements having different thicknesses are not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separately formed elements having differing thicknesses) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Applicant provides no rationale or evidence as to why Kawaguchi would disfavor such a feature and Kawaguchi includes no teaching away of these unclaimed features.
Applicant's arguments, see page 6-10, filed 07/15/2021, with respect to the rejection(s) of claim 7 under 35 U.S.C. 103 in view of Matsumoto and Kawaguchi have been fully considered but they are not persuasive.
Applicant argues that “Kawaguchi disfavors separately forming the color-converting layer 4 and the flatting layer 5, and increase the thickness of the color-converting layer 4” and further that “Matsumoto does not disclose or suggest that the underlying transparent electrodes 12…or the color filter 13…is made as a single integrated body with the transparent resin material 14.” However, the features of separately formed layers of the substrate or molding compound, or the features of the two elements having different thicknesses, or features of a single integrated body are not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separately formed elements having differing thicknesses) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical filter of Matsumoto such that the molding compound has a thickness in the claimed range of 50 μm to 500 μm such that “color-converted output light of a desired intensity can be obtained” in order “to provide a simplified method of manufacturing a color-converting filter which still allows for highly detailed patterning,” as in Kawaguchi (C. 2, L. 27-29; C. 6, L. 15-23), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification would merely require a change of size of the elements that is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896

/Nicholas R. Pasko/Primary Examiner, Art Unit 2896